—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the presentment agency appeals from an order of the Family Court, Kings County (Palmer, J.),. dated May 6, 1993, which dismissed the petition.
Ordered that the order is reversed, on the law, without costs or disbursements, the petition is reinstated, and the matter is remitted to the Family Court, Kings County, for further proceedings consistent herewith.
Under the circumstances of this case, we find that the Family Court improperly dismissed the juvenile delinquency petition since the presentment agency demonstrated on the record that special circumstances existed to warrant a brief adjournment (Family Ct Act § 340.1 [6]; see, Matter of Carlos T., 187 AD2d 38; cf., Matter of Nakia L., 81 NY2d 898). Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.